Citation Nr: 0904054	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to September 
1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on his part.


REMAND

First, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp 2008) and 38 C.F.R. § 3.159(b) (2008), which informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and which also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Second, regarding the records of the veteran's National Guard 
Service:  the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include military 
records, including National Guard records.  38 C.F.R. § 
3.159(c)(2).  The VA will end its efforts to obtain records 
from a federal department or agency only if the VA concludes 
that such records do not exist or that further efforts to 
obtain those records would be futile.  Id. 

In his October 2004 statement in support of the claim, the 
veteran requested that the RO obtain records relating to his 
service in the Florida National Guard.  Thus, it appears that 
additional post-service Federal records, in the form of 
medical records associated with National Guard service, may 
exist.  There is no indication that the RO ever attempted to 
secure these records.  In order to comply with the VA's duty 
to assist, a remand is required.  Because these records may 
contain information relevant to any of the issues on appeal, 
the Board defers adjudication on all issues pending 
completion of this development.

Third, in order to address the merits of the remaining claims 
for service connection for bilateral hearing loss and 
tinnitus, the Board finds that additional development of the 
evidence is required in the form of a VA etiological 
examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The veteran contends he has current hearing loss and tinnitus 
attributable to acoustic trauma from his military service.  
The veteran's military occupational specialty (MOS) was as a 
parachute rigger, which is not normally associated with a 
presumption of acoustic trauma.  During service, a hearing 
loss disability under the threshold standards of 38 C.F.R. 
§ 3.385 was not evidenced.  This VA regulation indicates 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  There is no evidence of the 
veteran experiencing hearing loss matching any of the above 
criteria in the veteran's service treatment records.

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  In fact, the laws 
and regulations do not specifically require complaints of or 
treatment for hearing loss during service in order to 
establish service connection.  Id.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (where the Court held 
that, even though disabling hearing loss may not be 
demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service).

Post-service, the veteran has submitted an audiogram which 
does appear to indicate some levels of hearing loss.  This 
chart is not signed by a medical examiner and is not 
sufficient to prove a current disability, but does indicate 
that a VA examination may be warranted.  It is unclear from 
the record whether the veteran meets the threshold minimum 
requirements of § 3.385 to consider the extent of his hearing 
loss a disability by VA standards.  Therefore, based on this 
evidence and the Court's recent decision in McLendon, a VA 
medical examination and opinion are needed to determine 
whether he now satisfies these threshold minimum requirements 
of § 3.385 and, if he does, to determine whether his current 
bilateral hearing loss and tinnitus are connected to his 
military service, and in particular to his alleged in-service 
acoustic trauma.

Fourth, with regard to the service connection claim for a 
right knee disorder, the veteran must be scheduled for a VA 
orthopedic examination to obtain a medical opinion concerning 
the etiology of any current right knee disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
regard, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the 
provisions of 38 U.S.C.A. § 1132, the wartime provisions of 
38 U.S.C.A. § 1111 shall be applicable in the case of any 
veteran who served in the active naval service after December 
31, 1946, including peacetime veterans.  38 U.S.C.A. § 1137 
(West 2002).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  
   
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

During his February 1958 enlistment examination, the military 
examiner noted that the veteran was operated on for a 
ruptured semilunar cartilage on the right knee prior to 
service, but that the disorder was not disabling at the time 
of the examination.  The examiner also noted a 3-inch right 
knee scar due to this previous operation.  The veteran 
reported that this operation for the right knee occurred in 
December 1955, prior to enlistment, and that there were 
continuing right knee problems.  Further, the veteran 
admitted on his August 2005 VA Form 9 that a right knee 
disorder preexisted service.  Thus, the veteran had a 
preexisting right knee disability noted upon induction into 
service.  Since a right knee disorder was noted upon 
induction, the veteran is not entitled to the presumption of 
soundness for the right knee.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  

Consequently, the central issue in the present case for the 
right knee is whether a preexisting right knee disorder noted 
at enlistment was aggravated by his military service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this regard, 
the veteran's service treatment records (STRs) reveal 
treatment for a right knee strain and discomfort in November 
1960 and January 1961.  At his September 1961 separation 
examination, the veteran reported right knee problems, but no 
objective evidence of a right knee disorder was clinically 
diagnosed.  Nonetheless, to meet the current requirements of 
the U.S. Court of Appeals for Veterans Claims (Court), a 
remand for a VA examination and opinion is required to 
determine whether any current right knee disability was 
incurred in or permanently aggravated by service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following action:

1.   Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).   

2.	Please ask the veteran to identify his 
unit and dates of service with the 
Florida National Guard.  Then obtain 
all the veteran's medical and 
personnel records from the Florida 
Army National Guard.  If the records 
are not available or do not exist, a 
reply to that effect is required and 
should be associated with the claims 
folder.

3.	Arrange for the veteran to undergo a 
VA audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by 
VA regulation, 38 C.F.R. § 3.385.  He 
is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination 
must include audiometric testing and 
speech recognition testing using the 
Maryland CNC Test.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of the veteran's pertinent 
history.  The examiner must make clear 
in the report that such a review was 
accomplished.  

Based on the test results and review 
of the claims file, and assuming the 
veteran has sufficient hearing loss to 
meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, the 
examiner should indicate whether it is 
at least as likely as not that the 
veteran's current bilateral hearing 
loss and tinnitus disorders are the 
result of his military service - and, 
in particular, any acoustic trauma he 
may have sustained.

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  
The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible. 

4.	Then, arrange for the veteran to 
undergo an orthopedic VA examination 
to determine the nature and etiology 
of any current right knee disorder.  
He is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of the treatment in 
question.  The examination report 
should indicate whether such review 
was accomplished.  

      Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Did the veteran's pre-existing 
right knee disorder which was 
noted upon induction permanently 
increase in severity during his 
military service from March 1958 
to September 1961? 

(B)	If there was a measurable 
increase in severity of his 
preexisting right knee disorder 
during his military service, is 
there clear and unmistakable 
evidence this permanent increase 
in severity was due to the 
natural progression of the 
disability? 
 
(C)	In the alternative, if it is 
determined that his current 
right knee disorder is separate 
and unrelated to the particular 
disorder that preexisted 
service, is it at least as 
likely as not (50 percent or 
more probable) that his current 
right knee disorder is directly 
related to the veteran's 
complaints and treatment for 
right knee pain during service?   
     
            The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.  

       5.  Then, readjudicate the claims 
for service connection for bilateral 
hearing loss, tinnitus, a right knee 
disorder, and a right ankle disorder, 
in light of the additional evidence 
obtained since the August 2005 
statement of the case (SOC).  If 
these claims are not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration of these claims.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

